ORDER

PER CURIAM.
Otis Ward .(Husband) appeals the judgment and decree of dissolution of marriage to Charmen Ward (Wife) entered by the Circuit Court of the City of St. Louis. Husband claims that the trial court erred in: (1) finding that a portion of Wife’s 401(k) account was her separate property; (2) valuing the marital residence at $75,000; and (3) awarding Wife the .marital residence.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b). .